Citation Nr: 0402984	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  99-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured coccyx.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee for the period prior to 
March 31, 1998.  

5.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right knee for the period since March 
31, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued since July 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which denied 
the benefits sought on appeal.  In October 2000, the Board 
remanded the case to the RO to obtain additional VA medical 
records.  Those records have been obtained, and the case is 
once again before the Board for review. 

This issues involving service connection for degenerative 
joint disease of the lumbosacral spine and for an increased 
evaluation for chondromalacia of the right knee are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims for service connection for residuals 
of a fractured coccyx and for residuals of a right shoulder 
injury, and has obtained and fully developed all evidence 
necessary for the equitable disposition of these claims.

2.  The veteran fractured his coccyx in July 1995 after 
falling down a flight of stairs.

3.  At the time of his injury, service connection had been 
established for chondromalacia of the knees, and a 10 percent 
evaluation had been assigned for each knee, representing 
slight recurrent subluxation or lateral instability.  

4.  The veteran is a licensed physician's assistance and 
indicated that the fall in July 1995 was caused by his 
service-connected knee giving way.

5.  The preponderance of the evidence does not show that the 
veteran has a right shoulder disability that is related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's residuals of a fractured coccyx are 
proximately due to his service-connected knee disabilities.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002; 38 C.F.R. 
§§ 3.303, 3.310 (2003).

2.  The veteran's residuals of a right shoulder injury were 
not incurred in or aggravated by service, and are not 
proximately due to his service-connected knee disabilities.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R.      
§§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
fractured coccyx and for residuals of a right shoulder 
injury.  In the interest of clarity, the Board will initially 
discuss whether these issues haves been properly developed 
for appellate purposes.  The Board will then address the 
issues on appeal, providing relevant VA law and regulations, 
the relevant facts, and an analysis of the Board's decision.



I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits apply to this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R. § 3.159 (2003). 

As will be discussed below, the Board is granting the 
veteran's claim for service connection for residuals of a 
fractured coccyx.  Therefore, the Board is not required to 
discuss the application of the VCAA with respect to this 
issue; instead, the Board's discussion of the VCAA is only 
relevant to the issue involving service connection for 
residuals of a right shoulder injury. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  First, there does not appear to be 
any outstanding medical records that are relevant to this 
appeal, as the RO obtained all VA and private medical records 
identified by the veteran and his representative.  The Board 
has considered the veteran's argument that he should be 
afforded an additional medical examination to obtain an 
opinion as to whether his right shoulder disability was 
caused by a fall due to his service-connected knee 
disabilities.  The Board disagrees.  The VCAA states that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), (d).  As will be 
discussed in more detail below, medical records at the time 
of the July 1995 injury do not show that the veteran injured 
his right shoulder.  Therefore, examiners could do no more 
than review the record and record the veteran's history, 
which would not constitute medical nexus evidence given the 
facts of this case.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, remanding the case to afford the veteran an 
additional medical examination would only result in 
unnecessarily imposing an additional burden on VA with no 
benefit flowing to the veteran.  Sabonis, 6 Vet. App. at 430.

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence that is 
necessary to substantiate his claim.  The Board observes that 
the discussions in the rating decisions of February 2003; the 
supplemental statements of the case issued in April 2003 and 
July 2003; as well as a February 2003 letter by the RO, have 
informed the veteran of the information and evidence 
necessary prove his claim.  The Board finds that the February 
2003 letter notified the veteran of the evidence, if any, he 
was expected to obtain and which evidence, if any, VA would 
obtain in connection with his service-connection claims.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claim.  As such, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate. 

II.  Discussion

The veteran's service medical records show that he injured 
his left knee while playing soccer.  These records also 
document the veteran's history of a right knee injury prior 
to service, which was aggravated during his period of active 
duty service.  The veteran was diagnosed as having 
chondromalacia of the both knees.  After his separation from 
active duty, service connection was established for 
chondromalacia of the knees.  The veteran now claims that he 
injured his coccyx and right shoulder after falling down 
stairs as a result of his knees buckling.  For the reasons 
set forth below, the Board finds that the evidence supports 
the veteran's claim for service connection for residuals of a 
fractured coccyx, but that the preponderance of the evidence 
is against the claim for service connection for residuals of 
a right shoulder injury. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Residuals of a Fractured Coccyx

The record shows that the veteran was treated at Franklin 
Hospital in July 1995 for a fractured coccyx after falling 
down stairs and landing on his lower back.  Therefore, the 
evidence shows that the veteran suffers from residuals of a 
fractured coccyx.  The central issue in this case, however, 
is whether the fall that precipitated this injury was due to 
either of the veteran's service-connected knee disabilities.  

Unfortunately, none of the records from Franklin Hospital 
document why the veteran fell.  In particular, none of the 
records mentions instability of either knee as a 
precipitating factor.  The veteran has maintained throughout 
this appeal, however, that the fall was caused when his knees 
buckled.  The veteran has also indicated that he is a 
licensed physician's assistant and works for an orthopedist.  
In light of the veteran's training, the Board must afford 
greater probative value to the veteran's statements as 
opposed to a claimant with no medical training.  In this 
regard, the United States Court of Appeals (Court) has held 
that competent medical evidence is required where the 
determinative issue involves an opinion as to the etiology of 
a disability.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu, 2 Vet. App. at 494-95.

At the time of the injury, each knee had been evaluated as 10 
percent disabling under Diagnostic Code (DC) 5257, which 
contemplates slight recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, DC 5257.  
However, in November 1996, shortly after the injury, the 
veteran filed a claim for increased compensation benefits for 
each knee disability.  As a result, the RO assigned a 30 
percent evaluation for chondromalacia of the left knee, with 
severe lateral instability, effective November 1996.  Since 
the veteran filed his claim for increased compensation 
benefits in November 1996, the veteran was not entitled to an 
effective date prior to November 1996.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).  Nevertheless, the 
Board finds that it is reasonable to conclude that the 
veteran most likely experienced significant instability in 
his left knee joint at the time of the July 1995 injury, just 
eighteen months prior to when he filed his claim for 
increased compensation benefits.  

The RO granted a 20 percent evaluation for the veteran's 
chondromalacia of the right knee, with moderate instability, 
but assigned an effective date of March 1998 for this 
increase.  Therefore, VA determined that the veteran's right 
knee disability was manifested by no more than slight 
recurrent subluxation and lateral instability at the time of 
the July 1995 injury.   

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claim for service connection for 
residuals of a fractured coccyx.  In light of the fact that 
the veteran's service-connected knee disabilities involved 
instability, with significant instability of the left knee, 
as well as the veteran's medical background, the Board finds 
that there is a balance of positive and negative evidence 
concerning the issue as to whether a service-connected knee 
disability caused the veteran to fall in July 1995.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A    
§ 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue).  Accordingly, the 
Board finds that service connection for residuals of a 
fractured coccyx is warranted. 

B.  Residuals of a Right Shoulder Injury

The veteran's service medical records make no reference to a 
right shoulder injury.  This is consistent with the veteran's 
statements, as he claims that he injured his right shoulder 
in the July 1995 fall.  Even assuming that the July 1995 fall 
was caused by one or both of the veteran's service-connected 
knee disabilities, no medical evidence shows that the veteran 
injured his right shoulder at that time.  

The Board places significant probative value on the records 
from Franklin Hospital, none of which mentions an injury 
involving the right shoulder.  In fact, a right shoulder 
disability was not diagnosed until several years after the 
July 1995 injury in which the veteran fractured his coccyx.  
In this regard, a March 1998 MRI report from Long Island 
Radiology Associates revealed hypertrophy of the AC joint, as 
well as arthritis and impingement resulting in a partial 
intrasubstance tear of the supraspinatus tendon.  In a 
letter, L.L., M.D., also stated that he has examined the 
veteran in March 1998 for various orthopedic problems, 
including a right shoulder rotator cuff and biceps 
tendonitis.  The Board emphasizes, however, that none of 
these records includes a medical opinion as to the etiology 
of the veteran's right shoulder disability.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's right shoulder disability is related to the July 
1995 injury in which he fractured his coccyx.  The Board has 
carefully considered the veteran's statements in support of 
his claim, as his status as a licensed physician's assistance 
renders him competent to testify as to issue of causation.  
See Espiritu, supra.  Nevertheless, the Board notes that the 
probative value of the veteran's statements are significantly 
outweighed by the medical evidence at the time of the July 
1995 injury, none of which mentions the veteran's right 
shoulder.  In fact, a medical diagnosis concerning the 
veteran's right shoulder was not documented until almost 
three years after the July 1995 injury.  Accordingly, the 
Board finds that the medical evidence recorded at the time of 
the 1995 injury outweighs the veteran's own statements in 
support of his claim.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

The Board also notes that several VA examination reports and 
outpatient treatment records include the veteran's history of 
a right shoulder disability dating back to the July 1995 
injury.  However, no medical professional offered an 
independent medical opinion confirming the veteran's self-
reported history.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a right shoulder injury.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (holding that the VCAA did not alter the benefit-of-
the doubt doctrine).  Accordingly, the appeal is denied.


ORDER

Service connection for residuals of a fractured coccyx is 
granted.

Service connection for residuals of a right shoulder injury 
is denied.


REMAND

The veteran claims that he suffers from a low back disability 
as a result of the July 1995 fall in which his service-
connected knee buckled.  He also claims that he is entitled 
to an increased evaluation for his service-connected 
chondromalacia of the right knee.  However, the Board finds 
that additional development is required before the Board can 
adjudicate these claims. 

I.  Degenerative Joint Disease of the Lumbar Spine

The Board has found that the veteran fell and fractured his 
coccyx in July 1995 after one or both of his service-
connected knee disabilities buckled.  By virtue of this 
decision, service connection was granted for residuals of a 
fractured coccyx.  The veteran also claims that he suffers 
from a low back disability as a result of the July 1995 fall.  
However, additional medical evidence would be helpful to 
properly adjudicate this issue.  

The record shows that the veteran was treated at a VA 
facility in June 1994 for a two day history of low back pain.  
This evidence is significant because it shows low back pain 
approximately one year prior to the July 1995 fall.  However, 
no physical examination was performed and no diagnosis was 
provided at that time.  

When admitted to Franklin Hospital in July 1995, it was noted 
that the veteran fell on his lower back and sustained a 
cortical fracture of the coccyx.  The veteran reported 
paraspinal tenderness.  The record shows that the veteran was 
recently diagnosed with degenerative joint disease of the 
lumbar spine.  

In light of these findings, the Board finds that the veteran 
should be afforded a VA orthopedic examination to determine 
whether the veteran's degenerative joint disease is related 
to the July 1995 fall in which he fractured his coccyx.

II.  Chondromalacia of the Right Knee

The veteran claims that his service-connected chondromalacia 
of the right knee is more severely disabling than reflected 
in the evaluations assigned by the RO.  However, this 
disability has not been examined since September 1998. The 
Board therefore finds that the veteran should be afforded a 
VA orthopedic examination to determine the nature and 
severity of his service-connected chondromalacia of the right 
knee.  38 U.S.C.A. § 5103A; see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (the duty to assist includes the 
duty to conduct a thorough and contemporaneous examination to 
ensure that the evaluation of the disability is a fully 
informed one).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his degenerative joint disease of the 
lumbar spine.  The examiner should review 
the claims folder, including a copy of 
this Remand.  All necessary tests should 
be performed.  Thereafter, the examiner 
should state whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's degenerative 
joint disease of the lumbosacral spine 
was either caused or aggravated by the 
July 1995 fall in which he fractured his 
coccyx or is otherwise etiologically 
related to the veteran's service or a 
service-connected disability.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected chondromalacia of the right 
knee with moderate instability.  The 
examination should include X-rays and a 
complete test of the range of motion of 
the right knee, documented in degrees.  
The examiner should also answer the 
following questions: (a) whether the 
right knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain on movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of the 
right knee.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria.  The 
RO should consider the veteran's claims 
under the VCAA.  In doing so, the RO 
should ensure that the notification and 
assistance requirements of the VCAA are 
satisfied, including notifying the 
appellant of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, 5103A.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If either benefit sought is not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to afford to obtain additional 
medical evidence.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



